Citation Nr: 0615205	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  01-08 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1959, 
and from August 1961 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDING OF FACT

Major depression is not shown during service nor is there 
competent medical evidence that links major depression to the 
veteran's period of military service.  


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(d)(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran's service entrance physical examination records 
dated in July 1955 reveal no psychiatric abnormalities. 

Service medical records, including periodic physical 
examination reports are entirely negative for any psychiatric 
diagnoses, including major depression.  The veteran's service 
medical records reveal treatment for alcoholism, and 
alcoholism related symptoms. During treatment for alcohol 
detoxification in March and April 1973, a service medical 
examination report indicates that a nervous and neurological 
evaluation was unremarkable.   

Post service VA medical records from the late 1970's show 
continued treatment for alcohol dependence.  Private medical 
records from late 1996 reveal diagnoses of alcohol dependence 
and major depression. Subsequent VA and private medical 
records through 2003 show continued treatment for alcoholism 
and major depression.     

In June 2005, a VA medical examination for mental disorders 
was performed.  The examiner reported that the veteran's 
service medical records had been reviewed.  Regarding the 
veteran's military history, the examiner reported that 
service medical records from 1972 and 1973 revealed treatment 
for alcoholism, and although there were reported periods of 
depression, there was no specific diagnosis of a depressive 
disorder. The examiner commented that an April 2005 VA 
outpatient record revealed a diagnosis of major depression, 
and that it was reported that the veteran had had depression 
since adolescence.

The diagnoses were major depression disorder, alcohol 
dependence, sustained full remission by veterans' self 
report.  The examiner commented that the medical records 
indicate the veteran's depression predated service, noting 
the veteran's subjective report that his depression probably 
began after the death of his mother at age 4; by his father's 
drinking; an incident of sexual abuse; and being passed 
around by relatives.  It was reported that medical records 
revealed no diagnosis of a depressive disorder active duty 
which would be expected if a depressive disorder were 
aggravated in service.  The examiner opined that the 
veteran's depression predated active and that there was no 
compelling objective evidence to establish that active duty 
aggravated the depression.  It was stated that it was less 
likely than not that the major depression was caused or 
aggravated by service.       
 
       
Analysis

The veteran asserts that his major depression was incurred 
during military service.  

The veteran's service entrance medical examination records, 
and his service medical records are entirely negative for any 
treatment or diagnoses of a psychiatric disorder, including 
depression. The service medical records do reveal that the 
veteran received ongoing treatment for alcohol abuse. The 
post-service clinical data shows that major depression was 
first shown in the late 1990's, which is many years after the 
veteran's period of military service.  

Preliminarily, it is noted that service connection for 
alcoholism has not been claimed either by the veteran or on 
his behalf.  The Board is compelled to address this matter in 
light of the record that reveals extensive treatment for 
alcoholism both during and after service. With respect to 
alcohol abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351, prohibits (effective for claims filed 
after October 31, 1990) payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse. Moreover, section 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in the line 
of duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

In order to establish service connection for a claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 
While major depression is currently shown, it is important to 
note that there is no competent medical evidence that reveals 
major depression during the veteran's period of military 
service. The Board is aware that a VA examiner has had the 
opportunity to review the veteran's records and has 
essentially opined, primarily based on medical history 
related by the veteran, that the veteran's depression pre-
existed service. Accordingly, it is noted that the Board must 
rely on independent medical evidence to support its findings 
and must not refute medical evidence in the record with its 
own unsubstantiated medical conclusions. Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  As a result, the VA examiner's 
opinion requires consideration of service connection for 
major depression on an aggravation basis. 

As indicated previously, the veteran's service entrance 
examination records are absent for any psychiatric diagnoses. 
When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry. See 38 U.S.C.A. §§ 1111, 1137 (West 2002). The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. See Wagner v. Principi, 02-7347 (Fed. Cir. June 
1, 2004); VAOPGCPREC 3-2003 (July 16, 2003). Other than the 
veteran's own lay testimony as reported by clinicians there 
is absolutely no medical evidence of depression that is shown 
prior to the veteran's period of military service or during 
service for that matter.  In the absence of clear and 
unmistakable evidence of any preexisting depression, service 
connection on an aggravation basis is not available.  

While the Board may only rely on independent medical 
evidence, service connection for aggravation of a claimed 
disability is based in part on a legal distinction concerning 
whether there is clear and unmistakable evidence which is not 
shown here. Further, although the veteran has given testimony 
to the effect that he believes there is a relationship 
between service and his major depression, as a layperson he 
is not competent to give an opinion requiring medical 
knowledge, such as the etiology of his major depression.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
the VA clinician also opined that it was less likely than not 
that the major depression was caused or aggravated by 
service.  There is no medical evidence to the contrary or in 
support of the veteran's claim. 


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The Board finds that major depression 
is not shown during service nor is there competent medical 
evidence that establishes and an etiological link between the 
veteran's major depression and his period of military 
service.  

Based on the foregoing, the weight of the evidence is against 
the veteran's claim, and service connection for major 
depression is not warranted.

 
Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In June 2002, May 2003, April 2004 and in February 2005, VA 
sent letters notifying the veteran of the evidence necessary 
to establish service connection.  The veteran has been 
informed of what he was expected to provide and what VA would 
obtain on his behalf, and asked him to provide VA with any 
evidence he may have pertaining to his appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been afforded a VA medical examination pertaining to his 
claim of service connection for major depression. As such, VA 
met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection to service connection for major depression 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


